 
 
IA 
111th CONGRESS 
1st Session 
H. J. RES. 30 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2009 
Mr. Jackson of Illinois introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States regarding the right of citizens of the United States to health care of equal high quality. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:  
  â€” 
1.All persons shall enjoy the right to health care of equal high quality.  
2.The Congress shall have power to enforce and implement this article by appropriate legislation.  . 
 
